United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF THE ARMY, MILITARY
SURFACE DEPLOYMENT & DISTRIBUTION
COMMAND, Fort Eustis, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles E. Samuels, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-808
Issued: July 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed an appeal of a March 15, 2006 decision of the Office
of Workers’ Compensation Programs denying her request for a hearing and a December 8, 2006
nonmerit decision denying her request for a merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the denial of hearing issue and the nonmerit denial of
reconsideration. The last merit decision of record was a January 10, 2006 decision denying
appellant’s emotional condition claim. Because more than one year has elapsed between the last
merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this claim.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for a hearing;
and (2) whether the Office properly denied her request for a merit review.

FACTUAL HISTORY
On July 8, 2005 appellant, then a 50-year-old traffic management specialist, filed an
occupational disease claim (Form CA-2), alleging that she sustained stress in the performance of
duty on or before February 1, 2005.
In a September 21, 2005 letter, the Office advised appellant of the type of factual and
medical evidence needed to establish her claim. It emphasized the need for a detailed description
of the employment factors alleged to have caused or contributed to the claimed emotional
condition. The Office also requested a rationalized statement from appellant’s attending
physician explaining how and why the identified work factors would cause the claimed
condition. Appellant was afforded 30 days in which to submit such evidence.
In an October 6, 2005 report, Dr. Ronald V. Kidd, an attending licensed clinical
psychologist, related appellant’s account of discrimination, unfair treatment, sexual harassment
and false accusations at the employing establishment on unspecified dates. He diagnosed
dysthymic disorder, a recurrent major depressive episode, generalized anxiety disorder and panic
disorder.
In an October 13, 2005 letter, the employing establishment asserted that appellant filed
her claim to recoup 80 hours of sick leave used from February 22 to March 7, 2005 for a stressrelated absence. The employing establishment stated that, due to a “personality conflict with
another employee …, [appellant] was reassigned to another position” with similar duties in a
different division.
In a November 2, 2005 letter, appellant attributed her stress and panic attacks to a
subordinate being promoted over her in August 1997, management harassment and reprisals due
to an Equal Employment Opportunity (EEO) settlement, being made to work the second shift in
December 2003 to favor a coworker, alleged management favoritism shown to this coworker on
or about April 16, 2004, false accusations that appellant threatened this coworker, anxiety that
the false accusations would result in revocation of her security clearance, a fear that appellant
would lose her job and a July 7, 2004 reassignment.
By decision dated January 10, 2006, the Office denied appellant’s emotional condition
claim on the grounds that she failed to establish any compensable factors of employment. It
accepted as factual that appellant disliked working the second shift in December 2003 and that
she was afraid she would be terminated. The Office found that the assignment of work was an
administrative matter not in the performance of duty and that no error or abuse was shown. It
also found that appellant’s fear that she would lose her job was self-generated and
noncompensable. The Office further found that she did not establish that she was harassed,
falsely accused of threatening a coworker or that the coworker was favored over her.
In a letter dated and postmarked February 10, 2006, appellant requested an oral hearing
before a representative of the Office’s Branch of Hearings and Review.
By decision dated March 15, 2006, the Office denied appellant’s request for a hearing on
the grounds that it was untimely filed. It found that her request for a hearing was postmarked on

2

February 10, 2006 more than 30 days after issuance of the Office’s January 10, 2006 decision.
The Office additionally denied appellant’s request for a hearing on the grounds that the issues
involved could be addressed equally well by requesting reconsideration and submitting new
evidence establishing that she sustained an injury in the performance of duty.
In a September 7, 2006 letter, appellant requested reconsideration. She submitted
January 31 and February 28, 2005 letters from Dr. Kidd that did not mention work factors.
Appellant also submitted a duplicate copy of Dr. Kidd’s October 6, 2005 report.
By decision dated December 8, 2006, the Office denied reconsideration on the grounds
that the evidence submitted was insufficient to warrant a review of the case on the merits. It
found that appellant’s letter failed to provide relevant factual evidence regarding the critical issue
of performance of duty. The Office further found that Dr. Kidd’s letters were irrelevant as
appellant had failed to establish any compensable factors of employment.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary … is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim
before a representative of the Secretary.”1 Sections 10.617 and 10.618 of the federal regulations
implementing this section of the Act provide that a claimant shall be afforded a choice of an oral
hearing or a review of the written record by a representative of the Secretary.2 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.3
ANALYSIS -- ISSUE 1
The Office denied appellant’s claim by January 10, 2006 decision. Appellant’s letter
requesting an oral hearing was postmarked February 10, 2006, more than 30 days after the
January 10, 2006 decision. Thus, the Office properly found that appellant’s hearing request was
not timely filed under section 8124(b)(1) of the Act and that she was not entitled to a hearing as a
matter of right.
The Office then exercised its discretion and determined that appellant’s request for a
hearing could equally well be addressed by requesting reconsideration and submitting additional
evidence establishing that the claimed emotional condition was causally related to her federal
employment. As the only limitation on the Office’s authority is reasonableness, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from known
1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. §§ 10.616, 10.617.

3

Claudio Vasquez, 52 ECAB 496 (2002).

3

facts.4 The Board finds that there is no evidence of record that the Office abused its discretion in
denying appellant’s request. Thus, the Board finds that the Office’s denial of appellant’s request
for a review of the written record was proper under the law and facts of this case.
LEGAL PRECEDENT -- ISSUE 2
To require the office to reopen a case for merit review under section 8128(a) of the Act,5
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.6 Section 10.608(b)
provides that, when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.7
In support of his request for reconsideration, the claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 The appellant need
only submit relevant, pertinent evidence not previously considered by the Office.9 When
reviewing an Office decision denying a merit review, the function of the Board is to determine
whether the Office properly applied the standards set forth at section 10.606(b)(2) to the
claimant’s application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS -- ISSUE 2
The Office denied appellant’s emotional condition claim by decision dated January 10,
2006 finding that she submitted insufficient evidence to establish any compensable factors of
employment. Appellant then requested reconsideration by September 7, 2006 letter.
The critical issue at the time of the last merit decision in the case was whether appellant
established any compensable factors of employment. To be relevant, the evidence submitted in
support of the September 7, 2006 request for reconsideration must address that issue.
Appellant’s letter requesting reconsideration is insufficient to establish her allegations as factual.
Therefore, it is irrelevant to the claim. Similarly, the letters and report from Dr. Kidd, an
attending licensed clinical psychologist, are irrelevant as they do not contain factual evidence

4

Daniel J. Perea, 42 ECAB 214 (1990).

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(2) (2003).

7

20 C.F.R. § 10.608(b) (2003).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

10

Annette Louise, 54 ECAB 783 (2003).

4

establishing any compensable employment factors. The Board has held that the submission of
evidence irrelevant to the issue involved is not a basis for reopening a case.11
Thus, appellant has not established that the Office improperly refused to reopen her claim
for a review of the merits under section 8128(a) of the Act, because she did not show that the
Office erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by the Office or constitute relevant and pertinent new
evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing. It
further finds that the Office properly denied appellant’s request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 8 and March 15, 2006 are affirmed.
Issued: July 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

5

